EXHIBIT 10.2
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made and entered into as of
January 12, 2009 (the “Effective Date”), by and between Multimedia Games, Inc.,
a Delaware corporation (the “Company” and/or “MGAM”), and Mick Roemer, an
individual (“Executive”).
 
RECITALS
 
WHEREAS, the Company desires to hire Executive and Executive desires to become
employed by the Company; and
 
WHEREAS, the Company and Executive have determined that it is in their
respective best interests to enter into this Agreement to govern the employment
relationship on the terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.           EMPLOYMENT TERMS AND DUTIES
 
1.1          Employment.  The Company hereby employs Executive, and Executive
hereby accepts employment by the Company, upon the terms and conditions set
forth in this Agreement.
 
1.2          Duties.  Executive shall serve as Senior Vice President of Sales
and shall report directly to the Company’s Chief Executive Officer.  Executive
shall have the authority, and perform the duties customarily associated with his
titles and offices together with such additional duties as may from time to time
be assigned by the Chief Executive Officer.  With the exception of the limited
engagements agreed to in Exhibit A of this Agreement, during the term of
Executive’s employment hereunder, Executive shall devote his full working time
and efforts to the performance of his duties and the furtherance of the
interests of the Company and shall not be otherwise employed or engaged.
 
1.3          Term.  Subject to the provisions of Section 1.6 below, the term of
employment of Executive under this Agreement shall commence on January 12, 2009
(the "Start Date"), and shall continue until terminated by either party (the
“Employment Term”).  Upon termination of this Agreement, this Agreement shall
expire and have no further effect, except as otherwise provided in Section 5.5
below.
 
1.4          Compensation and Benefits.
 
1.4.1           Base Salary.  In consideration of the services rendered to the
Company hereunder by Executive and Executive’s covenants hereunder and in the
Company’s Agreement Regarding Proprietary Developments, Confidential Information
and Non-Solicitation attached hereto as Exhibit A (the “Proprietary Agreement”),
during the Employment Term, the Company shall pay Executive a salary at the
annual rate of Two Hundred Thousand U.S. Dollars ($200,000.00) (the “Base
Salary”), less statutory and other authorized deductions and withholdings,
payable in accordance with the Company’s regular payroll practices.  The Chief
Executive Officer will review the Base Salary annually.
 
1.4.2           Bonuses. Executive shall be entitled to receive a quarterly
Incentive Bonus upon achievement of new sales and new placement goals mutually
agreed to by and between the Executive and the Company’s Chief Executive Officer
for each quarter. (the “Incentive Bonus”) It is expressly agreed that the
Incentive Bonus shall not exceed One Hundred Thousand U.S. Dollars ($100,000.00)
in any individual twelve (12) month period. In addition to the Incentive Bonus,
Executive shall receive an annual bonus equal to 60% of Executive’s then current
Base Salary (the “Target Bonus”) upon achievement of bonus plan performance
targets then in effect as approved by the Chief Executive Officer, which bonus
may be as much as 100% of Executive’s then current Base Salary for
overachievement against said targets.
 

--------------------------------------------------------------------------------


 
1.4.3            Any bonus payment shall be less statutory and other authorized
deductions and withholdings and payable at the times when other management
bonuses are paid; provided, however, the Target Bonus shall be paid before the
latter of: (i) the 15th day of the third calendar month following the calendar
year that the bonus is earned; or (ii) the 15th day of the third calendar month
following the end of the fiscal year of the Company that the bonus is earned.
 
1.4.4           Benefits Package; Vacation; Business Expenses.  As an employee
of the Company, Executive will be eligible to enroll in the Company’s benefit
programs (including short and long term disability plans and reasonable
Directors’ and Officers’ coverage) as they are established from time to time for
senior-level executive employees.  Executive shall not be eligible for Company
holidays and paid vacation as set forth in the Company’s then current policies
for employees.
 
1.5          Stock Grant and Stock Option.  On January 12, 2009 Executive will
be granted one or more options (collectively, the “Option”) to purchase Two
Hundred Thousand (200,000) shares of the Company’s Common Stock.  Such Option
will be granted pursuant to the Company’s 2008 Employment Inducement Award Plan
(the “Plan”). The exercise price for the Option shall be equal to the fair
market value of the Company’s Common Stock on the date of grant of such Option.
The Option will be immediately exercisable, but the Option shares initially will
be unvested and will vest 25% after one (1) year, and will continue to vest over
three (3) years in equal quarterly installments during each of the following
three years.  The Plan documents shall provide that, in the event that, within
one (1) year after a Change of Control, either (i) Executive is terminated
Without Cause pursuant to Section 1.6.4, or (ii) Executive resigns for Good
Reason pursuant to Section 1.7.2, Executive shall acquire a vested interest in,
and the Company's repurchase rights shall terminate with respect to all unvested
Option shares covered by the Option.  In the event Executive is terminated for
any reason, then such termination shall not affect in any manner Executive's
right to receive or exercise the options which have vested as of the date of
termination pursuant to the provisions of this Agreement.  The terms of the
Option will be as set forth in the Plan documents.  The Company will promptly
prepare and file a registration statement on Form S-8 with respect to the Plan,
and shall maintain the effectiveness of such registration statement during the
term of the Plan.
 
For purposes of this Agreement, a “Change of Control” shall mean: (a) the
consummation of a merger, consolidation or reorganization approved by the
Company’s stockholders, unless securities representing more than 50% of the
total combined voting power of  the outstanding voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company's outstanding voting securities immediately prior
to such transaction; or (b) the sale, transfer or other disposition of all or
substantially all of the Company's assets as an entirety or substantially as an
entirety to any person, entity or group of persons acting in concert other than
a sale, transfer or disposition to an entity, at least 50% of the combined
voting power of the voting securities of which is owned by the Company or by
stockholders of the Company in substantially the same proportion as their
ownership of the Company immediately prior to such sale; or (c) any transaction
or series of related transactions within a period of 12 months pursuant to which
any person or any group of persons comprising a "group" within the meaning of
Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, as amended (other
than the Company or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with, the Company) acquires (other than directly from the
Company) beneficial ownership (within the meaning of Rule l3d-3 of the
Securities Exchange Act of 1934, as amended) of securities possessing more than
35% of the total combined voting power of the Company's securities outstanding
immediately after the consummation of such transaction or series of related
transactions.
 
1.6          Termination.  Executive’s employment and this Agreement (except as
otherwise provided hereunder) shall terminate upon the occurrence of any of the
following, at the time set forth therefore (the time of any such termination
being the “Termination Date”):
 
1.6.1           Death or Disability.  Immediately upon the death of Executive or
in the event that Executive has ceased to be able to perform the essential
functions of his duties, with or without reasonable accommodation, for a period
of not less than 180 days, due to a mental or physical illness or incapacity; as
determined in the good faith judgment of the Chief Executive Officer and
confirmed by the opinion of an independent medical physician (“Disability”)
(termination pursuant to this Section 1.6.1 being referred to herein as
termination for “Death or Disability”); or
 

--------------------------------------------------------------------------------


 
1.6.2           Voluntary Termination.  Thirty (30) days following Executive’s
written notice to the Company of termination of employment; provided, however,
that the Company may waive all or a portion of the thirty (30) days notice and
accelerate the effective date of such termination (and the Termination Date)
(termination pursuant to this Section 1.6.2 being referred to herein as
“Voluntary” termination); or
 
1.6.3           Termination For Cause.  Immediately following notice of
termination for Cause given by the Company.  As used herein, “Cause” means
termination based on any one of the following, as determined in good faith by
the Chief Executive Officer: (i) any intentional act of misconduct or dishonesty
by Executive in the performance of his duties under the Agreement; (ii) any
willful failure or refusal by Executive to attend to his duties under this
Agreement; (iii) any material breach of this Agreement; (iv) Executive’s
conviction of or plea of “guilty” or “no contest” to any crime constituting a
felony or a misdemeanor involving theft, embezzlement, dishonesty, or moral
turpitude; or (v) Executive’s unsatisfactory performance of his duties as
determined by the Chief Executive Officer and failure of Executive to improve
such performance in the reasonable judgment of the Chief Executive Officer
following the thirty (30)-day period after Executive is provided written notice
of such unsatisfactory performance.  In the event that the Chief Executive
Officer believes that an event has occurred that would constitute a termination
for Cause pursuant to clauses (i), (ii) or (iii), prior to terminating
Executive, the Chief Executive Officer will notify Executive of such belief in
writing, including an explanation of the concern, and Executive will have thirty
(30) days to address the concern to the Chief Executive Officer’s satisfaction
prior to the effectiveness of the termination; provided that the Chief Executive
Officer may instruct Executive to take a paid leave of absence during such
period.
 
1.6.4           Termination Without Cause.  Notwithstanding any other provisions
contained herein, including, but not limited to Section 1.3 above, the Company
may terminate Executive’s employment following a thirty (30) day written notice
of termination without Cause given by the Company as approved by the Board of
Directors (termination pursuant to this Section 1.6.4 being referred to herein
as termination “Without Cause”).
 
1.6.5           Other Remedies.  Termination pursuant to Section 1.6.3 above
shall be in addition to and without prejudice to any other right or remedy to
which the Company may be entitled at law, in equity, or under this Agreement.
 
1.7          Severance and Termination.
 
1.7.1           Voluntary Termination, Termination for Cause, Termination for
Death or Disability.  In the case of a termination of Executive’s employment
hereunder for Death or Disability in accordance with Section 1.6.1 above, or
Executive’s Voluntary termination of employment hereunder in accordance with
Section 1.6.2 above, or a termination of Executive’s employment hereunder for
Cause in accordance with Section 1.6.3 above, or termination for failure to
comply with the conditions and/or limitations in Section 2 of this Agreement
with regard to Executive’s association with the Restricted Businesses listed in
Exhibit A  (i) Executive shall not be entitled to receive payment of, and the
Company shall have no obligation to pay, any severance or similar compensation
attributable to such termination, other than Base Salary earned but unpaid,
vested benefits under any employee benefit plan, and any unreimbursed expenses
pursuant to Section 1.4.3 hereof incurred by Executive as of the Termination
Date, and (ii) the Company’s other obligations under this Agreement shall
immediately cease.
 
1.7.2           Termination Without Cause; Resignation for Good Reason.  Subject
to the provisions set forth in Section 1.7.3, in the case of a termination of
Executive’s employment hereunder Without Cause in accordance with Section 1.6.4
above, or Executive’s resignation with Good Reason, the Company (i) shall pay
Executive (a) in the event that the Termination takes place on or before January
12, 2009, one (1) year of Base Salary continuation (to be paid in accordance
with the Company’s normal payroll practices) and Target Bonus (be paid at the
end of the fiscal year within the time set forth in Section 1.4.2), subject to
the tax withholding specified in Section 1.4.1 above or (b) in the event that
the Termination takes place after January 12, 2009, two years of Base Salary
continuation (to be paid in accordance with the Company’s normal payroll
practices) and two years of Target Bonus (to be paid at the end of each  fiscal
year within the time set forth in Section 1.4.2); and (ii) if Executive elects
to continue health coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), for a period up to one year after the termination, the Company
will pay Executive’s premiums, in an amount sufficient to maintain the level of
health benefits in effect on Executive’s last day of employment.  Further,
subject to the provisions set forth in Section 1.7.3, in the event that there is
a Change of Control and within one year after the closing of the Change of
Control, Executive is terminated Without Cause or resigns for Good Reason, (i)
the Company shall pay Executive a lump sum equal to two (2) years of Base Salary
continuation (to be paid in accordance with the Company’s normal payroll
practices) and two years of Target Bonus; (ii) if Executive elects to continue
health coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), for a period up to one year after the termination, the Company will
pay Executive’s premiums, in an amount sufficient to maintain the level of
health benefits in effect on Executive’s last day of employment; and (iii) the
Option will immediately vest as set forth in Section 1.5.
 

--------------------------------------------------------------------------------


 
For purposes of this Agreement, “Good Reason“ means the occurrence of any of the
following: (i) the assignment to Executive of duties materially inconsistent
with his status as Senior Vice President of Sales or a material adverse
alteration in the nature or status of his responsibilities, duties or authority;
(ii) a material reduction by the Company in Executive’s then Base Salary, Target
Bonus, or Incentive Bonus, a material reduction in other benefits, or the
failure by the Company to pay Executive any material portion of his current
compensation when due; (iii) a requirement that Executive report to a primary
work location that is more than fifty (50) miles from the Company’s current
location in Austin, Texas or any office located in Reno or Las Vegas, Nevada;
(iv) the Company requiring Executive either (a) to be based anywhere other than
the location of the Company's principle offices in Austin or any Office located
in Reno or Las Vegas, Nevada (except for required travel in the Company's
business to an extent substantially consistent with Executive's present business
obligations); or (viii) the failure of the Executive and any successor company
following a Change of Control to reach a mutually agreeable employment
agreement.  Notwithstanding the foregoing, Executive’s resignation shall not be
treated as a resignation for Good Reason unless (a) Executive notifies the
Company in writing of a condition constituting Good Reason within forty-five
(45) days following Executive’s becoming aware of such condition; (b) the
Company fails to remedy such condition within thirty (30) days following such
written notice (the “Remedy Period”); and (c) Executive resigns within
thirty  (30) days following the expiration of the Remedy Period.  Further, in
the event that Executive resigns for Good Reason and within two (2) years from
such date accepts employment with the Company, any acquirer or successor to the
Company’s business or any affiliate, parent, or subsidiary of either the Company
or its successor, then Executive will forfeit any right to severance payments
hereunder and will reimburse the Company for the full amount of such payments
received by Executive within 30 days of accepting such employment.
 
1.7.3           Severance Conditioned on Release of Claims.  The Company’s
obligation to provide Executive with the severance benefits set forth in Section
1.7.2 is contingent upon Executive’s execution of a mutual release of claims
satisfactory to the Company.  Such release will not contain any non-competition
period or otherwise restrict Executive's future employment opportunity and will
not affect Executive’s continuing obligations to the Company under the
Proprietary Agreement.
 
2. 
PROTECTION OF COMPANY’S PROPRIETARY INFORMATION AND INVENTIONS; NON-COMPETITION

 
2.1.1           Proprietary Agreement.  This Agreement, and Executive’s
employment hereunder, is contingent upon Executive’s execution of the
Proprietary Agreement, effective contemporaneously with the execution of this
Agreement.  The Proprietary Agreement survives the termination of this
Agreement, the Employment Term and/or Executive’s employment with the Company.
 
2.1.2           Consideration For Promise To Refrain From Competing.  Executive
agrees that Executive’s services are special and unique, that the Company’s
disclosure of confidential, proprietary information and specialized training and
knowledge to Executive, and that Executive’s level of compensation and benefits,
including the amount of severance as set forth in Section 1.7 hereof, are partly
in consideration of Executive not competing with the Company following the
termination of his employment.  Also, the Company promises to provide Executive
with proprietary and confidential information to which Executive has not had
access (including without limitation information developed and presented in
Board of Director meetings).  Executive acknowledges that such consideration
(including without limitation the Company’s promise to provide Executive access
to proprietary and confidential information made in this section) is adequate
for Executive’s promises contained within this Section 2.
 

--------------------------------------------------------------------------------


 
2.1.3           Promise To Refrain From Competing.  Executive understands the
Company’s need for Executive’s promise not to compete with the Company is based
on the following:  (i) the Company has expended, and will continue to expend,
substantial time, money and effort in developing its proprietary information;
(ii) Executive will in the course of Executive’s employment develop, be
personally entrusted with and exposed to the Company’s proprietary information;
(iii) the Company is engaged in the highly insular and competitive gaming
technology industry; (iv) the Company provides products and services nationally
and internationally; and (v) the Company will suffer great loss and irreparable
harm if Executive were to enter into competition with the Company.  Therefore,
in exchange for the consideration described in Section 2.12 above, Executive
agrees that during Executive’s employment with the Company, and for one (1) year
following the effective date of the termination of Executive’s employment with
the Company for any reason (such one (1) year period to be increased to two (2)
years in the event Executive becomes entitled to two (2) year’s Base Salary and
Target Bonus as severance pursuant to Section 1.7.2(i)(B) hereof or otherwise)
(the “Covenant Period”), Executive will not either directly or indirectly,
whether as an owner, director, officer, manager, consultant, agent or
employee:  (i) work for or provide services or assistance to a competitor of the
Company as of the date of termination of employment, which is defined to include
those entities or persons primarily engaged in the business of developing,
marketing, selling and supporting technology to or for gaming businesses in
which, as of the date of termination of employment, the Company engages or in
which the Company has an actual intention, as evidenced by the Company’s written
business plans to engage, in any country in which the Company does business as
of the date of termination of employment (the “Restricted Business”); or (ii)
make or hold any investment in any Restricted Business, whether such investment
be by way of loan, purchase of stock or otherwise, provided that there shall be
excluded from the foregoing the ownership of not more than 1% of the listed or
traded stock of any publicly held corporation.  For purposes of this Section 2,
the term “Company” shall mean and include the Company, any subsidiary or
affiliate of the Company, and any successor to the business of the Company (by
merger, consolidation, sale of assets or stock or otherwise).  For purposes of
clarification and not limitation, casinos or gaming operations that are not
primarily engaged in the business of developing, marketing, selling and
supporting technology to or for gaming businesses shall not be Restricted
Businesses hereunder.
 
2.1.4           Notwithstanding the above, Executive shall be allowed to provide
limited consulting services, and own limited equity interest in the Restricted
Businesses listed in Exhibit A of this agreement subject to the following
conditions/ limitations:
 
2.1.4.1          None of the work done by Executive for any Restricted
Business  listed on Exhibit A shall compete directly or indirectly with Company
in any jurisdiction in which Company currently conducts business;
 
2.1.4.2          Executive shall limit the amount of time, effort, and resource
he contributes to any Restricted Business to that which has been disclosed in
Exhibit A;
 
2.1.4.3          Executive shall not accept any additional work, assignments, or
equity interest in any Restricted Business greater than that disclosed in
Exhibit A without mutual consent;
 
2.1.4.4          Executive shall immediately notify Company, upon his completion
of any engagement and/or contractual obligation with any of the Restricted
Businesses listed in Exhibit A;
 
2.1.4.5          Company shall have the right to unilaterally and immediately
terminate Executive’s employment upon its sole determination that Executive has
an existing contractual obligation with any Restricted Business that conflicts
in any way with Company’s business objectives or exposes Company to any possible
liability.  Termination of Executive’s employment under this provision shall be
considered For Cause and Company shall have no financial liability to Executive.
In any case where Executive is terminated in accordance with this provision
within the first thirty (30) days of employment, Executive shall not be bound or
in any way obligated under the non-compete provisions of this Section 2 of the
Agreement;
 
2.1.4.6          Executive shall immediately notify Company of: (i) all
jurisdictions in which any Restricted Business listed in Exhibit A is licensed
or plans to become licensed, (ii) any notice of violation, allegation of non
compliance, or formal communication asserting failure to adhere to or comply
with regulatory requirements issued by any federal, state, local or tribal
regulatory body, board, agency, or commission (gaming or nongaming) against any
Restricted Business listed in Exhibit A, and (iii) any planned (no less than 14
days advanced notice) appearance by Executive before any federal, state, local
or tribal regulatory body, board, agency, or commission (gaming or nongaming) as
an agent, representative, or employee of any Restricted Business;
 

--------------------------------------------------------------------------------


 
2.1.4.7          Company shall have the right to unilaterally and immediately
terminate Executive’s employment upon its sole determination that Executive’s
association (current or past) with any Restricted Business is contrary to
Company’s regulatory compliance initiatives. Termination of Executive’s
employment under this provision shall be considered For Cause and Company shall
have no financial liability to Executive. In any case where Executive is
terminated in accordance with this provision within the first thirty (30) days
of employment, Executive shall not be bound or in any way obligated under the
non-compete provisions of this Section 2 of the Agreement;
 
2.1.5           Reasonableness of Restrictions.  Executive represents and agrees
that the restrictions on competition, as to time, geographic area, and scope of
activity, required by this Section 2 are reasonable, do not impose a greater
restraint than is necessary to protect the goodwill and business interests of
the Company, and are not unduly burdensome to Executive.  Executive expressly
acknowledges that the Company competes on an international basis and that the
geographical scope of these limitations is reasonable and necessary for the
protection of the Company’s trade secrets and other confidential and proprietary
information.  Executive further agrees that these restrictions allow Executive
an adequate number and variety of employment alternatives, based on Executive’s
varied skills and abilities.  Executive represents that Executive is willing and
able to compete in other employment not prohibited by this Agreement.
 
2.1.6           Roemer Gaming LLC Intellectual Property.  Executive shall
continue to work toward developing and licensing its intellectual property
during his employment with Company.  It is agreed that Company shall have a
right of first refusal, subject to any currently existing obligations or
contractual commitments of Executive/Roemer Gaming, for the license of any game
concept or patent.  Before Executive enters any license and or distribution deal
with a third party during the term of his employment with the Company, the
Company shall have 30 days to negotiate a deal on terms no less favorable then
the best terms offered by the third party for any individual rights to
intellectual property designed and / or developed by Roemer Gaming
LLC.  Executive hereby warrants that he has the right, power, and authorization
to bind Roemer Gaming LLC to the obligations of this provision. Company’s rights
of first refusal shall apply to any Intellectual property developed, designed,
and/or distributed by Roemer Gaming LLC during Executive’s employment with
Company, including, but not limited to, the Intellectual Property listed in
Exhibit B of this Agreement.
 
2.1.7           Reformation if Necessary.  In the event a court of competent
jurisdiction determines that the geographic area, duration, or scope of activity
of any restriction under this Section 2 and its subsections is unenforceable,
the restrictions under this section and its subsections shall not be terminated
but shall be reformed and modified to the extent required to render them valid
and enforceable.
 
2.1.8           Early Termination of Covenant Period.  Beginning six (6) months
after the beginning of the Covenant Period, Executive may, upon thirty (30)
days’ written notice to the Company, elect to forego and forfeit any claim to
any unpaid severance benefits pursuant to Section 1.7.2 above and, subject to
and conditioned upon such notice and written election by Executive, Executive
will, effective upon the date of such notice, be released from any remaining
obligations under this Section 2, and this Section shall be of no further force
and effect. any federal, state, local or tribal regulatory body, board, agency,
or commission (gaming or nongaming) against any Restricted Business
 
3.           REPRESENTATIONS AND WARRANTIES BY EXECUTIVE
 
Executive represents and warrants to the Company that (i) this Agreement is
valid and binding upon and enforceable against him in accordance with its terms;
(ii) Executive is not bound by or subject to any contractual or other obligation
that would be violated by his execution or performance of this Agreement,
including, but not limited to, any non-competition agreement presently in effect
(including but not limited to associations with Restricted Businesses listed in
Exhibit A); and (iii) Executive is not subject to any pending or, to Executive’s
knowledge, threatened claim, action, judgment, order, or investigation that
could adversely affect his ability to perform his obligations under this
Agreement or the business reputation of the Company.  Executive has not entered
into, and agrees that he will not enter into, any agreement either written or
oral in conflict herewith.
 

--------------------------------------------------------------------------------


 
4.           TAXES
 
4.1          Section 4999.
 
4.1.1           Gross-Up Payment Amount.  In the event it shall be determined
that any payment or distribution by the Company to or for the benefit of
Executive, whether paid, payable, distributed or distributable pursuant to this
Agreement (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision) or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are collectively referred to in this Agreement as
the “Excise Tax”), then Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after the payment by
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any Excise Tax, imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.
 
4.1.2           Determinations.  Subject to the provisions of Section 4.1.3, all
determinations required to be made under this Section 4, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by an accounting firm reasonably selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations to both the Company
and Executive within forty-five (45) days of the receipt of written notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Company.  Any Gross-Up Payment, as determined pursuant to this Section 4,
shall be paid by the Company to Executive within thirty (30) days of the receipt
of the Accounting Firm’s determination.  Any determination by the Accounting
Firm shall be binding upon the Company and Executive. As a result of the
possible uncertainty in application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments will not have been made by the Company that should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section 4.1.3 and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.
 
4.1.3           IRS Claims.  Executive shall notify the Company in writing of
any claim by the Internal Revenue Service (the “IRS”) that, if successful, would
require the payment by the Company of the Gross-Up Payment. Such notification
shall be given as soon as practicable but no later than thirty (30) days after
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is to be paid.
Executive shall not pay such claim prior to the expiration of the 60-day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall: (i) give the Company any information reasonably requested by the Company
relating to such claim; (ii) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Company and reasonably acceptable to
Executive; (iii) cooperate with the Company in good faith in order effectively
to contest such claim; and (iv) permit the Company to participate in any
proceedings relating to such claim. The Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts as the Company shall
determine.
 
4.1.4           Refunds.  If, after receipt by Executive of an amount advanced
by the Company, Executive becomes entitled to receive any refund with respect to
such claim, Executive shall promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).
 

--------------------------------------------------------------------------------


 
4.2          Section 409A.  Notwithstanding any inconsistent provision of this
Agreement, to the extent the Company determines in good faith that (a) one or
more of the payments or benefits received or to be received by Executive
pursuant to this Agreement in connection with Executive’s termination of
employment would constitute deferred compensation subject to the rules of
Section 409A of the Code, and (b) Executive is a “specified employee” under
Section 409A of the Code, then only to the extent required to avoid Executive’s
incurrence of any additional tax or interest under Section 409A, such payment or
benefit will be delayed until the earliest date following Executive’s
“separation from service” within the meaning of Section 409A which will permit
Executive to avoid such additional tax or interest. The Company and Executive
agree to negotiate in good faith to reform any provisions of this Agreement to
maintain to the maximum extent practicable the original intent of the applicable
provisions without violating the provisions of Section 409A, if the Company
deems such reformation necessary or advisable pursuant to guidance under
Section 409A to avoid the incurrence of any such interest and penalties. Such
reformation shall not result in a reduction of the aggregate amount of payments
or benefits under this Agreement.
 
5.           MISCELLANEOUS
 
5.1          Notices. All notices, requests, and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally against written receipt or mailed (postage prepaid by certified or
registered mail, return receipt requested) or by overnight courier to the
parties at the following addresses:
 
If to Executive, to:
 
Mick Roemer
204 Surtees Point
Las Vegas, NV 89144
 
If to the Company, to:
 
Multimedia Games, Inc.
206 Wild Basin Rd
Bldg B, Suite 400
Austin, Texas 78746
Attention: Chief Executive Officer


All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 5.1, be deemed given upon
delivery, and (ii) if delivered by mail or overnight courier in the manner
described above to the address as provided in this Section 5.1, be deemed given
upon receipt.  Any party from time to time may change its address or other
information for the purpose of notices to that party by giving written notice
specifying such change to the other parties hereto.
 
5.2          Authorization to be Employed. This Agreement, and Executive’s
employment hereunder, is subject to Executive providing the Company with legally
required proof of Executive’s authorization to be employed in the United States
of America.
 
5.3          Indemnification Agreement.  The Company and Executive shall enter
into an Indemnification Agreement in substantially the form attached hereto as
Exhibit C.
 
5.4          Entire Agreement.  This Agreement, and the documents referenced
herein, supersede all prior discussions and agreements among the parties with
respect to the subject matter hereof, and contains the sole and entire agreement
between the parties hereto with respect thereto.
 
5.5          Survival. The respective rights and obligations of the parties that
require performance following expiration or termination of this Agreement,
including but not limited to Sections 1.5, 1.7.2, 1.7.3, 2, 4 and 5, shall
survive the expiration or termination of this Agreement, the Employment Term
and/or Executive’s employment with the Company.
 
5.6          Waiver.  Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition.  No waiver by any
party hereto of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.  All remedies,
either under this Agreement or by law or otherwise afforded, will be cumulative
and not alternative.
 

--------------------------------------------------------------------------------


 
5.7          Amendment.  This Agreement may be amended, supplemented, or
modified only by a written instrument duly executed by or on behalf of each
party hereto.
 
5.8          Attorney’s Fees.  In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover from the non-prevailing party the prevailing
party’s reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.  In addition, the
Company shall pay Executive’s reasonable attorneys’ fees, not to exceed
$5,000.00, incurred in connection the negotiation of this Agreement.
 
5.9          No Third Party Beneficiary.  The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and the
Company’s successors and assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person.
 
5.10        No Assignment; Binding Effect.  This Agreement and its obligations
may not be assigned by either the Company or Executive.
 
5.11        Headings.  The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.
 
5.12        Severability.  The Company and Executive intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law.
Accordingly, if a court of competent jurisdiction determines that the scope
and/or operation of any provision of this Agreement is too broad to be enforced
as written, the Company and Executive intend that the court should reform such
provision to such narrower scope and/or operation as it determines to be
enforceable.  If, however, any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future law, and not subject
to reformation, then (i) such provision shall be fully severable, (ii) this
Agreement shall be construed and enforced as if such provision was never a part
of this Agreement, and (iii) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by illegal, invalid,
or unenforceable provisions or by their severance.
 
5.13        Governing Law; Arbitration.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO
CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.  IN THE EVENT OF ANY DISPUTE ARISING UNDER THIS
AGREEMENT THAT CANNOT BE RESOLVED BETWEEN THE PARTIES, THE SAME SHALL BE
SUBMITTED TO FINAL AND BINDING ARBITRATION BEFORE A SINGLE ARBITRATOR OF THE
AMERICAN ARBITRATION ASSOCIATION'S PANEL OF COMMERCIAL ARBITRATORS, WHO SHALL BE
CHOSEN BY AGREEMENT OF THE PARTIES.  IF THE PARTIES CANNOT AGREE, THEN EACH
PARTY SHALL NOMINATE AN ARBITRATOR AND EACH OF THE TWO NOMINEES SHALL SELECT A
THIRD ARBITRATOR TO SO SERVE.  THE COMPANY HEREBY AGREES TO BE FULLY RESPONSIBLE
FOR ALL COSTS ASSOCIATED WITH THE ADMINISTRATION OF THE ARBITRATION, INCLUDING
ANY AND ALL FILING OR OTHER FEES CHARGED BY THE AMERICAN ARBITRATION ASSOCIATION
AND ANY FEES CHARGED BY THE ARBITRATOR.  THIS PROVISION AND ANY ARBITRATION
AWARD ISSUED PURSUANT TO THIS PROVISION MAY BE ENFORCED BY ANY COURT OF
COMPETENT JURISDICTION.  THE ARBITRATION SHALL TAKE PLACE IN AUSTIN, TEXAS
UNLESS OTHERWISE MUTUALLY AGREED BY THE PARTIES.
 
5.14        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first written above.
 

 
“COMPANY”
     
MULTIMEDIA GAMES, INC.
     
By:
/s/ Anthony Sanfilippo
   
Anthony Sanfilippo
Chief Executive Officer
     
“EXECUTIVE”
     
MICK ROEMER
     
/s/ Mick Roemer
 
Executive’s Signature

 

--------------------------------------------------------------------------------


 